Citation Nr: 1529806	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  At that time, the Veteran revoked the Power of Attorney of record in favor of The American Legion.  

The issue of entitlement to an initial compensable rating for hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is related to active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for tinnitus due to noise exposure during service.  Service personnel records reflect his military occupational specialty (MOS) was Morse intercept operator.  His DD Form 214 shows his awards and decorations include a Vietnam Medal W/4 Bronze Service Stars, a Combat Infantryman Badge, a Republic of Vietnam Campaign Ribbon W/ Device (1960), an Expert Qualification Badge W/Rifle, and a Republic of Vietnam Gallantry Cross W/Palm Unit Citation Badge.  

The Board notes the Veteran has service-connected hearing loss as a result of in-service noise exposure.  As such, noise exposure during service is established.

At his Board hearing, the Veteran testified to having been the subject of incoming enemy rounds on a regular basis during service in Vietnam, to having additional noise exposure from being in close proximity to weapons firing, and to having ringing in his ears ever since service.  

A June 2010 VA otolaryngology treatment record notes a history of tinnitus in association with noise exposure during service.  The assessment was tinnitus likely due to noise exposure.  

Although the November 2012 opinion notes no reference to tinnitus on review of records, VA treatment records reflect numerous references to tinnitus, to include in May 2010, July 2010, and July 2010.  The Board notes that an opinion based on inaccurate facts is of diminished probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  In addition, and although the March 2013 VA examination report notes an opinion with regard to the etiology of the Veteran's tinnitus could not be provided without resorting to speculation, the Veteran is competent to report experiencing ringing in the ears since service.  

Current tinnitus has been established.  The Veteran has provided competent and credible evidence of in-service incurrence of exposure to loud noise not inconsistent with his service or his service-connected hearing loss disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds tinnitus is related to active service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, service connection is warranted for tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service a higher rating for hearing loss.  At the Board hearing, the Veteran testified that his symptoms are worse than since the last VA examination in April 2013.  In addition, in November 2013, he submitted a private audiogram indicating that there may be an increase in hearing loss.  As such, the Veteran should be afforded a contemporaneous VA examination with respect to the nature and severity of his hearing loss.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained, to include from Community Based Outpatient Clinic in Madison/Decatur, Alabama, added to the record.

Accordingly, this issue is REMANDED for the following action:

1.  Obtain complete VA treatment records, to include from the Community Based Outpatient Clinic in Madison/Decatur, Alabama.

2.  Thereafter, schedule the Veteran for a VA hearing examination by an audiologist.  The entire file should be reviewed by the examiner.  

Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  The examiner must provide a full description of the functional effects caused by the bilateral hearing loss.  

The examination report should include a complete rationale for all opinions expressed. 

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


